UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)June 15, 2009 TEAM NATION HOLDINGS CORPORATION (Exact name of registrant as specified in its charter) Nevada 333-144597 98-0441861 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4667 MacArthur Boulevard, Suite 150, Newport Beach, CA 92660 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On June 15,2009, the registrant entered into an Amended and Restated Stock Purchase Agreement with David Kayton and First Southwestern Title of California (FSWT).The Amended Agreement replaces a prior agreement dated June 2, 2008. FSWThas been in continuous operation in California since 1983. Licensed in 11 counties, its footprint covers 80% of the transactions in the state. Under the registrant’s management, FSWT has significantly reduced it expenses and has pared down to one key employee, with all other personnel supplied by the registrant for the processing of transactions. At closing of the Amended Agreement, the registrant will acquire two hundred, twelve and one half shares of the outstanding shares of common stock of FSWT representing eighty five percent of the FSTC outstanding shares in consideration of the assumption by the registrant of specified debt of FSTC not to exceed $1,200,000.The debt is primarily accounts payable to unrelated parties.The registrant is authorized by the Amended Agreement to negotiate settlement of certain liabilities not to exceed $500,000. At closing FSTC will become a majority owned subsidiary of the registrant and the registrant carrying on the business of FSTC.At closing David Kayton will resign as the CEO of FSTC.David Kayton is not otherwise an affiliate of the registrant. The Amended Agreement provides for due diligence of the later of ninety days from execution or sixty days following approval of the Amended Agreement by the California Division of Insurance. The registrant has advanced $667,675 to FSTC as working capital and may at its own discretion advance additional funds to FSTC.Such advances are excluded from the assumed liabilities and the repayment by FSTC in the event the Amended Agreement is not closed is guaranteed by FSTC and David Kayton. Closing of the Amended Agreement is conditioned upon the approval of the California Division of Insurance and the consent of FSTC’s unrelated lenders to the assumption of debt by the registrant as well as typical contractual provisions on no material change and conduct of the business prior to closing. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit Number 10.6Amended and Restated Stock Purchase Agreement dated June 15, 2009 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:June 19, 2009 TEAM NATION HOLDINGS CORPORATION By: /s/ DENNIS R. DUFFY DENNIS R. DUFFY Chief Executive Officer
